PER CURIAM.
In an action for damages for the death of appellee’s decedent a judgment for the plaintiff was apportioned by the jury as between both appellants; and
It appearing that the vehicles of the-appellants collided at or near the center-line of a 40 foot four-lane highway while both were moving at speeds in excess of that permitted by Kentucky highway laws and
It further appearing from a careful scrutiny of the record that there was substantial evidence to sustain a finding that each vehicle was negligently operated and that the-negligence of both drivers contributed to. the death of the decedent while a passenger on one of the colliding vehicles, it is our view that the verdict must stand; and
It being also our view that in the-light of present economic conditions a verdict in the sum of $20,000 for the death of the decedent is not so excessive as to strike the mind at first blush as being the result of passion and prejudice, which is the test of excessiveness applied in the Kentucky courts, in the light of the general rule that the amount of recovery in tort actions is. peculiarly within the province of the jury, Louisville Taxicab & Transfer Co. v. Reno, 237 Ky. 452, 35 S.W.2d 902.
The judgments are affirmed»